




RESTRICTED STOCK UNIT AGREEMENT




AGREEMENT made this 3rd day of May, 2012 (the “Award Date”), between ENTERPRISE
FINANCIAL SERVICES CORP, a Delaware corporation (the “Company”), and ___________
(“Employee”).


1.     AWARD. The Company hereby awards and issues to Employee ____ restricted
stock units (the “Units”). Each Unit represents the right to receive one share
of Restricted Stock under the Company's 2002 Stock Incentive Plan (as amended
from time to time, the “Plan”) subject to the terms of the Plan (including,
without limitation, adjustment of the ratio of converting Units into Restricted
Stock provided for in the Plan) and to the vesting requirements set forth
herein.
2.     VESTING.


(a)    Vesting of the Units shall be based upon periods of service subsequent to
the date of award and not on other Qualifying Performance Criteria. Units shall
vest in accordance with the following schedule provided that Employee is
employed by the Company on the Vesting Date:


Vesting Date
Percentage of
Units Vesting
Cumulative
Vesting
Percentage
December 15, 2012
20%
20%
December 15, 2013
20%
40%
December 15, 2014
20%
60%
December 15, 2015
20%
80%
December 15, 2016
20%
100%





Immediately on and as of each such vesting date (or any earlier vesting date
pursuant to Section 2(b) below), the Units shall be converted into shares of
Restricted Stock under the Plan and the Company shall issue such shares to
Employee by means of book entry and shall, upon request of the Employee, issue a
certificate representing such shares and Employee shall have all rights of a
shareholder of record with respect to such shares from and after such date.
Employee shall have neither the right to vote nor the right to receive cash
dividends or distributions nor any other rights as a shareholder with respect to
the Units prior to the date of vesting.


(b)    In the event of death, Disability, Retirement or Change of Control (in
each case, as defined below), all Units not otherwise vested shall immediately
become vested.


(c)    As used herein the following terms have the definitions indicated:


i.    “Change of Control” has the meaning set forth in the Plan.


ii.    “Disability” means qualification for disability benefits under the Social
Security disability insurance program, or if an employee is determined to be
permanently disabled by the Committee in its discretion.


iii.    “Retirement” means the termination of employment, other than for reasons
that constitute deliberate gross misconduct, determined in the sole discretion
of the Committee, after the time that the Employee has attained 60 years of age
and the sum of his attained age and his continuous full years of full time
employment service with the Company is 70 (e.g., having attained the age of 60
with 10 years of employment with the Company or age 65 with 5 years of
employment with the Company would qualify the employee for Retirement). For
these purposes, an employee will be deemed to have a year of full time
employment service with the Company if the employee would be entitled to receive
credit for a year of service under a qualified pension plan in accordance with
Internal Revenue Service Code §1053(b)(2)(c).




--------------------------------------------------------------------------------






(d)    Subject to subsection (b) above, the Employee will forfeit all unvested
Units and vesting of Units shall immediately terminate upon the termination of
Employee's employment with the Company for any reason or no reason.


3. TERMS AND LIMITATIONS.


(a)     ISSUANCE OF UNITS. The Units shall be evidenced by this Agreement and
deemed issued on the Award Date.


(b)     PLAN INCORPORATED. The terms and conditions of the Plan are incorporated
herein by reference. Employee acknowledges receipt of a copy of the Plan (as
amended and restated to the date hereof) and agrees that this award of Units
shall be subject to all of the terms and conditions set forth in the Plan,
including future amendments thereto, if any, provided, however, that no such
future amendment shall have an effect upon the vesting requirements set forth
herein or impose additional vesting requirements or extend restrictions on
Restricted Stock beyond the time of vesting. Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.


(c)    CPP PROVISIONS. Employee acknowledges that (a) the Company is a
participant in the Capital Purchase Program (the “CPP”) offered by the United
States Department of the Treasury and (b) the Company and its affiliates are
required to meet certain executive compensation and corporate governance
standards under Section 111 of the Emergency Economic Stabilization Act of 2008,
as amended, including amendments pursuant to Section 7001, et. seq., of the
American Recovery of Reinvestment Act of 2009 (“EESA”), as implemented by
guidance or regulation thereunder that has been issued and is in effect as of
the date of this Agreement or is promulgated thereafter, including without
limitation 31 C.F.R. Part 30 of the Code of Federal Regulations (such guidance
or regulation being hereinafter referred to as the “CPP Guidance”).
Notwithstanding anything contained in this Agreement to the contrary, as of the
date hereof (or on such date thereafter as it becomes necessary pursuant to the
EESA or CPP Guidance), if, in the good faith determination of the Company after
consultation with counsel of its choice, any statute or regulation promulgated
before, on or after the date of this Agreement imposes additional requirements
or restrictions on compensation which the Company may pay to Employee which
conflict with the provisions of this Agreement, (i) the Company shall not be
required to pay or accrue any grant, award, incentive or compensation to the
extent of such restriction and this Agreement shall be deemed automatically
amended to the extent of such restriction and (ii) Employee shall execute and
deliver any amendments to this Agreement which the Company, in good faith after
consultation with counsel of its choice, deems necessary to comply with such
statute or regulation.
    
4.     WITHHOLDING OF TAX; SHORT-TERM DEFERRAL. To the extent that the vesting
of Units or receipt of shares of Restricted Stock results in income to Employee
for federal, state or local income tax purposes, Employee shall pay to the
Company, or make arrangements satisfactory to the Committee regarding payment
of, any federal, state or local taxes of any kind required by law to be withheld
with respect to such income. The Company shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Employee, including the right but not the obligation to effect such
withholding by offset against the shares of Restricted Stock deliverable in
respect of vested Units. The Units granted under this Agreement and the benefits
incident thereto constitute short-term deferrals within the meaning of Treasury
Regulation Section 1.409A-1(b)(4).


5.     SALE OR TRANSFER OF UNITS OR STOCK. Employee agrees that the Units may
not
be sold, transferred or otherwise disposed of in any manner prior to vesting.
Employee also understands that although the issuance of grants and awards under
the Plan has been registered under the Securities Act of 1933, such registration
does not apply to any resale or transfer by Employee of the shares of stock
resulting from vesting of units under this award and the Plan. Employee also
agrees (i) that the certificates representing the Restricted Stock may bear such
legend or legends as the Committee deems appropriate in order to assure
compliance with applicable securities laws, (ii) that the Company may refuse to
register the transfer of the Restricted Stock on the stock transfer records of
the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law, and (iii) that the Company may give related instructions to its transfer
agent to stop registration of the transfer of the Restricted Stock.


    




--------------------------------------------------------------------------------




6.     EMPLOYMENT RELATIONSHIP. For purposes of this Agreement, including
determination of vesting, Employee shall be considered to be in the employment
of the Company as long as Employee remains an employee of either the Company,
any successor corporation (including any parent entity succeeding to the
business of or control of the Company) or subsidiary corporation (as defined in
Section 424 of the Code) of the Company or any successor corporation. Any
question as to whether and when there has been a termination of such employment,
and the cause of such termination, shall be determined by the Committee, and its
determination shall be final and binding on all persons, including Employee.


7.    CONFIDENTIALITY; NON-SOLICITATION. In consideration for the award of
Units, Employee agrees as follows:


(a)    From the Award Date continuing for a period until six months following
any termination of Employee's employment with the Company (the “Restricted
Period”), (i) Employee, directly or indirectly, whether alone or in association,
or combination with any other Person, or as an officer, director, shareholder,
member, manager, employee, agent, independent contractor, consultant, advisor,
joint-venturer, partner or otherwise, and whether or not for pecuniary benefit
shall not (A) solicit, take away, attempt to take away, divert, accept business
from or attempt to divert any customer from the Company or its subsidiaries or
(B) induce, attempt to induce or aid any person in inducing any customer to
cease doing business with the Company or any of its subsidiaries or in any way
interfere with the relationship between any customer and the Company or its
subsidiaries and (ii) Employee shall not be employed by or act as a consultant
for any person which directly, or through any of its affiliates, takes any of
the actions described in the immediately preceding clause (i).


(b)    During the Restricted Period, Employee shall not (i) directly or
indirectly, entice or induce, or attempt to, entice or induce, or assist any
Person in which Employee is an investor, consultant or employee to entice or
induce, any employee of the Company or its subsidiaries to leave such employ or
(ii) directly or indirectly employ, and shall not be employed, invest in or act
as a consultant for any Person who employs, any employee of the Company or its
subsidiaries.


(c)    Employee shall always refrain from any direct or indirect use or
disclosure (whether intentional, negligent or reckless) of any trade secret or
confidential or proprietary information of the Company to any person or
business, without regard to the nature of Employee's termination from the
Company.


Employee acknowledges that any violation of paragraphs (a) through (c) above
will cause the Company severe, immediate and irreparable harm entitling the
Company to injunctive relief in addition to any other remedies that may be
available at law or in equity. The parties hereto agree that to the extent that
any provision or portion of this Section 4 is held to be unreasonable, unlawful
or unenforceable by a court of competent jurisdiction, then any such provision
shall be deemed to be modified to the extent necessary in order that any such
provision or portion thereof shall be legally enforceable to the fullest extent
permitted by applicable law. As used herein, the term “Company” shall include
the Company, its successors, subsidiaries and affiliates. The provisions of
paragraphs (a) through (c) above shall be in addition to any other
noncompetition, nonsolicitation or confidentiality agreements to which Employee
is subject and not supersede or override any such other agreements.


8.    COMMITTEE'S POWERS. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan, including, without limitation, the
Committee's rights to make certain determinations and elections with respect to
the Units and Restricted Shares.


9.     BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of
the Company, its subsidiaries and any of their respective successors, and all
persons lawfully claiming under Employee.
    
10.     GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Missouri.








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.


ENTERPRISE FINANCIAL SERVICES CORP




By: ________________________________________
Name: ______________________________________
Title: _______________________________________




___________________________________________
EMPLOYEE




